Citation Nr: 1140107	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of heat exhaustion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to February 1982, as well as several periods of active duty for training (ACDUTRA), including in July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of heat exhaustion.  The Veteran timely appealed that issue.

The Veteran additionally appealed the denial of service connection for an absent left testicle.  During the appeal, service connection for that issue was granted in a June 2008 rating decision.  The Veteran has not expressed any disagreement with that rating decision, and as such a grant of benefits at that time represented a full grant of benefits, that issue is no longer in appellate status.

The Veteran and his significant other testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records demonstrate that in July 1994 the Veteran experienced heat exhaustion symptoms during the line of duty, while serving in a period of ACDUTRA.  He fell asleep in a vehicle while in the field during training; his symptoms included disorientation.  

The Veteran underwent VA examination in January 2007, during which he was diagnosed with an electrolyte abnormality, and in October 2009, when he was assessed with "status post heat exhaustion and heat stroke."  No opinions as to any relation to service were rendered during either of those examinations.

On appeal, the Veteran has asserted that he has various physical and cognitive residuals, including fatigue, a sensitivity to heat, confusion/disorientation, memory loss symptomatology and a change in personality, to include loss of interest in previously-enjoyed activities and increased aggression or anger.  He additionally indicated that he could no longer perform certain activities or occupations as before because of his inability to handle the heat and because of memory loss/personality dysfunctions.  The Veteran and his significant other  testified that his symptomatology began immediately upon return from ACDUTRA service in July 1994.  A statement from the Veteran's stepson also attested to a sudden change in the Veteran's demeanor and cognition following the ACDUTRA period in question.     

As the above VA examinations do not appear to fully address the Veteran's allegations of cognitive difficulties and do not render any opinion as to whether such claimed symptomatology is related to the July 1994 heat exhaustion during a period of ACDUTRA, the Board finds that a remand is necessary so that the Veteran can be afforded a VA examination in order to determine the full extent of his claimed residuals of heat exhaustion and whether such residuals are related to military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or private treatment that he may have had for his residuals of heat exhaustion since discharge from service.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to determine whether any claimed residuals of heat exhaustion, including all claimed physical and cognitive impairments, are related to the Veteran's July 1994 ACDUTRA service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify any residuals of heat exhaustion found, including fatigue, a sensitivity to heat, confusion/disorientation, memory loss symptomatology and a change in personality, to include loss of interest in previously-enjoyed activities and increased aggression or anger.  In so assessing, the examiner should specifically discuss the Veteran's lay statements as to symptomatology, as well as the noted symptomatology at the January 2007 and October 2009 VA examinations.

The examiner is then asked to opine whether the Veteran's claimed residuals of heat exhaustion more likely, less likely, or at least as likely as not (50 percent or greater probability) are caused by or related to the Veteran's July 1994 episode of heat exhaustion during ACDUTRA service.  The examiner should specifically discuss the lay evidence of record regarding the continuity of symptomatology since July 1994; he or she should also discuss the symptomatology and established medical principles regarding heat exhaustion residuals.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for residuals of heat exhaustion.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


